
	

113 S208 IS: Los Angeles Residential Helicopter Noise Relief Act of 2013
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 208
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2013
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Aviation Administration to
		  prescribe regulations to reduce helicopter noise pollution in residential areas
		  in Los Angeles County, California.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Los Angeles Residential Helicopter
			 Noise Relief Act of 2013.
		2.FindingsCongress finds the following:
			(1)Residents
			 throughout Los Angeles County suffer intrusive and disruptive low-flying
			 helicopter traffic above their neighborhoods. The unique terrain of canyons and
			 valleys that surround residential neighborhoods in Los Angeles County often
			 concentrate high decibel level noise from the low-flying helicopters in and
			 around Los Angeles County residences. The concentrated noise interrupts daily
			 life for many Los Angeles County residents by drowning out conversations and
			 disrupting sleep cycles.
			(2)Los Angeles
			 County is home to a uniquely large concentration of scenic, historic,
			 entertainment, and transportation venues, including sight-seeing, movie
			 studios, movie star homes, outdoor entertainment facilities, Griffith Park, the
			 Hollywood Sign, freeways, and many others, that generate extensive helicopter
			 activity.
			(3)Los Angeles
			 County is home to the world’s leading civil helicopter manufacturer that
			 conducts extensive helicopter operational testing across the region.
			(4)Despite multiple
			 efforts from several community and homeowner organizations in Los Angeles
			 County to address these disturbances, helicopter traffic in Los Angeles County
			 is not currently regulated by the Federal Aviation Administration or any other
			 agency.
			(5)At the request of
			 Members of Congress, the Federal Aviation Administration formed an internal
			 working group in July 2012 to solicit input from local communities and
			 stakeholders on helicopter noise and safety issues in Los Angeles
			 County.
			(6)As part of that
			 process, several public meetings were held in the fall and summer of 2012 that
			 have allowed the Federal Aviation Administration and stakeholders to hear and
			 better understand the concerns and complaints of affected residents.
			(7)The Federal
			 Aviation Administration is scheduled to release a report in May 2013 evaluating
			 a full set of voluntary and regulatory options to reduce helicopter noise and
			 address safety issues in Los Angeles County.
			(8)The report is
			 expected to explore how helicopters can be regulated in Los Angeles County in a
			 manner that provides relief to residents from helicopter noise while also
			 meeting the needs of relevant stakeholders, including first responders.
			3.Regulations to
			 reduce helicopter noise pollution in certain residential areas
			(a)RulemakingNot
			 later than 1 year after the date of the enactment of this Act, the
			 Administrator of the Federal Aviation Administration shall prescribe
			 regulations for helicopter operations in Los Angeles County, California, that
			 include requirements relating to the flight paths and altitudes associated with
			 such operations to reduce helicopter noise pollution in residential areas,
			 increase safety, and minimize scheduled commercial aircraft delays.
			(b)ExemptionsIn
			 prescribing regulations under subsection (a), the Administrator shall exempt
			 helicopter operations related to emergency, law enforcement, or military
			 activities from the requirements described in that subsection.
			(c)ConsultationsIn
			 prescribing regulations under subsection (a), the Administrator shall make
			 reasonable efforts to consult with local communities and local helicopter
			 operators in order to develop regulations that meet the needs of local
			 communities, helicopter operators, and the Federal Aviation
			 Administration.
			
